J-S11021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    D'AMBROSSE KANE GARLAND                    :
                                               :
                       Appellant               :   No. 514 WDA 2021

              Appeal from the PCRA Order Entered March 4, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0015121-2018

BEFORE:       PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY OLSON, J.:                                 FILED: JUNE 27, 2022

        Appellant, D’Ambrosse Kane Garland, appeals from the order entered

March 4, 2021, which denied his first petition filed pursuant to the

Post-Conviction Relief Act (“PCRA”).1 We affirm.

        Appellant’s underlying convictions for murder in the third degree,

robbery – inflicting serious bodily injury, conspiracy to commit robbery –

inflicting serious bodily injury, firearms not to be carried, and persons not to

possess firearms,2 stem from an October 13, 2018 shooting death during the

robbery of a Dominos pizza delivery driver. The trial court appointed counsel

to represent Appellant.        Appellant proceeded to a guilty plea hearing on


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2 18 Pa.C.S.A. §§ 2502(c), 3701(a)(11), 903, 6106(a)(1), and 6105(c)(1),
respectively.
J-S11021-22


October 2, 2019. Pursuant to a negotiated plea agreement, Appellant pled

guilty to the aforementioned charges in exchange for a sentence of 20 to 40

years’ incarceration with a 10-year period of probation to run consecutive to

his incarceration.

      Through responses to both oral and written colloquies undertaken

during the plea hearing, Appellant acknowledged: his overall satisfaction with

representation by counsel; his comprehension of the elements of each offense

for which he entered a guilty plea; his understanding of the maximum penalty

for each offense to which he pled guilty; his understanding of the nature of

his plea and the rights he surrendered by entering a guilty plea, including his

right to trial by a jury of his peers and his right to a presumption of innocence

until found guilty beyond a reasonable doubt by a unanimous jury; his

understanding that the entry of a guilty plea waived the right to appeal certain

issues; confirmation that he received no promises or threats which caused him

to plead guilty; and, that his decision to plead guilty was made voluntarily.

See Guilty Plea Explanation of Defendant’s Rights, 10/2/19; see also N.T.

Guilty Plea, 10/2/19, at 5-15.      After hearing Appellant’s testimony and

reviewing Appellant’s responses to the foregoing inquiries, the trial court

accepted Appellant’s guilty plea as knowing and voluntary and immediately

imposed the negotiated sentence. Id. at 15-16, 24. Appellant filed a timely

pro se post-sentence motion requesting reconsideration of his negotiated




                                      -2-
J-S11021-22


sentence, which was subsequently denied by operation of law. No appeals

were filed.

       On June 5, 2020, Appellant filed a pro se PCRA petition, his first, alleging

that plea counsel’s ineffectiveness caused him to enter into an invalid guilty

plea. See PCRA Petition, 6/5/2020. The PCRA court appointed counsel, who

subsequently filed a Turner/Finley3 no-merit letter and motion to withdraw

as counsel on December 17, 2020. See Turner/Finley Letter, 12/17/20. The

PCRA court simultaneously granted counsel’s motion to withdraw and issued

a Rule 907 notice of intent to dismiss without evidentiary hearing on December

28, 2020. See Rule 907 Notice of Intent to Dismiss, 12/28/20. Appellant

failed to respond to the PCRA court’s notice. Accordingly, on March 4, 2021,

the PCRA court dismissed Appellant’s PCRA petition without an evidentiary

hearing. This appeal followed.4

       Preliminarily, we must determine the timeliness of Appellant’s appeal,

as it implicates our jurisdiction. See Commonwealth v. Green, 862 A.2d

613, 615 (Pa. Super. 2004) (“Jurisdiction is vested in the Superior Court upon

the filing of a timely notice of appeal.”). A notice of appeal must be filed within

30 days of the entry of the order from which the appeal is taken. Pa.R.A.P.


____________________________________________


3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

4 After Appellant filed a pro se notice of appeal, the PCRA court appointed
counsel to represent him. Both Appellant and the PCRA court complied with
Pa.R.A.P. 1925.

                                           -3-
J-S11021-22


903. “In a criminal case, the date of entry of an order is the date the clerk of

courts enters the order on the docket, furnishes a copy of the order to the

parties, and records the time and manner of notice on the docket.”

Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa. Super. 2000); see also

Pa.R.Crim.P. 108.     Where a “review of the docket entries discloses no

indication that the clerk furnished a copy of the order to [the a]ppellant[;] …

we assume the period for taking an appeal was never triggered and the appeal

is considered timely.” Jerman, 762 A.2d at 268.

      Instantly, the PCRA court’s order dismissing Appellant’s PCRA petition

was docketed on March 4, 2021; however, the docket does not indicate that

Appellant was served with a copy of this order. Rather, the docket reflects

that the order dismissing Appellant’s petition was forwarded to PCRA counsel,

even though the PCRA court allowed permitted counsel to withdraw over two

months prior. See Rule 907 Notice of Intent to Dismiss, 12/28/20 (granting

PCRA counsel’s motion to withdraw).       Thus, we find Appellant’s notice of

appeal timely, as the running of the 30-day deadline within which to appeal

never began.     See Commonwealth v. Bush, 197 A.3d 285, 287-288

(Pa. Super. 2018); see also Pa.R.Crim.P. 114(B)(1) (requiring a copy of any

order or court notice to promptly be served on a party if unrepresented).

      Appellant raises the following issue for our review:

      Did the [PCRA] court abuse its discretion in denying the PCRA
      petition, as amended, without a hearing, and allowing PCRA
      counsel to withdraw, insofar as there was a genuine issue
      concerning material facts; specifically, that the guilty plea was not

                                      -4-
J-S11021-22


      knowingly and voluntarily entered because trial counsel was
      ineffective for failing to prepare for trial and consult with
      [Appellant] regarding the Commonwealth’s evidence against him,
      rather counsel informed him that [counsel] would not represent
      [Appellant] if he did not accept the plea offer?

Appellant’s Brief at 4 (extraneous capitalization omitted).

      Our review of a PCRA court’s decision is limited to examining
      whether the PCRA court’s findings of fact are supported by the
      record, and whether its conclusions of law are free from legal
      error. We view the findings of the PCRA court and the evidence
      of record in a light most favorable to the prevailing party. With
      respect to the PCRA court’s decision to deny a request for an
      evidentiary hearing, or to hold a limited evidentiary hearing, such
      a decision is within the discretion of the PCRA court and will not
      be overturned absent an abuse of discretion.

                                 *     *     *

      It is well settled that there is no absolute right to an evidentiary
      hearing on a PCRA petition, and if the PCRA court can determine
      from the record that no genuine issues of material fact exist, then
      a hearing is not necessary. To obtain reversal of a PCRA court’s
      decision to dismiss a petition without a hearing, an appellant must
      show that he raised a genuine issue of fact which, if resolved in
      his favor, would have entitled him to relief, or that the court
      otherwise abused its discretion in denying a hearing.

Commonwealth v. Maddrey, 205 A.3d 323, 327-328 (Pa. Super. 2019)

(cleaned up; citations and quotation marks omitted).

      In order to obtain relief based on an [ineffective assistance of
      counsel] claim, a petitioner must establish: (1) the underlying
      claim has arguable merit; (2) no reasonable basis existed for
      counsel’s actions or failure to act; and (3) petitioner suffered
      prejudice as a result of counsel’s error such that there is a
      reasonable probability that the result of the proceeding would
      have been different absent such error. Trial counsel is presumed
      to be effective, and [an a]ppellant bears the burden of pleading
      and proving each of the three factors by a preponderance of the
      evidence.



                                     -5-
J-S11021-22


     The right to constitutionally effective assistance of counsel
     extends to counsel’s role in guiding his client with regard to the
     consequences of entering into a guilty plea. Allegations of
     ineffectiveness in connection with the entry of a guilty plea will
     serve as a basis for relief only if the ineffectiveness caused the
     defendant to enter an involuntary or unknowing plea. Where the
     defendant enters his plea on the advice of counsel, the
     voluntariness of the plea depends on whether counsel’s advice
     was within the range of competence demanded of attorneys in
     criminal cases. Thus, to establish prejudice, the defendant must
     show that there is a reasonable probability that, but for counsel’s
     errors, he would not have pleaded guilty and would have insisted
     on going to trial. The reasonable probability test is not a stringent
     one; it merely refers to a probability sufficient to undermine
     confidence in the outcome.

     [Central] to the question of whether a defendant’s plea was
     entered voluntarily and knowingly is the fact that the defendant
     know[s] and understand[s] the nature of the offenses charged in
     as plain a fashion as possible. A guilty plea is not a ceremony of
     innocence, it is an occasion where one offers a confession of guilt.
     Thus, a trial judge and, by extension, plea counsel is not required
     to go to unnecessary lengths to discuss every nuance of the law
     regarding a defendant’s waiver of his right to a jury trial in order
     to render a guilty plea voluntary and knowing.

Commonwealth v. Barndt, 74 A.3d 185, 191- 193 (Pa. Super. 2013)

(cleaned up; quotation marks and citations omitted). Moreover,

     [o]ur law presumes that a defendant who enters a guilty plea was
     aware of what he was doing. He bears the burden of proving
     otherwise.

                                *     *      *

     The longstanding rule of Pennsylvania law is that a defendant may
     not challenge his guilty plea by asserting that he lied while under
     oath, even if he avers that counsel induced the lies. A person who
     elects to plead guilty is bound by the statements he makes in open
     court while under oath and may not later assert grounds for
     withdrawing the plea which contradict the statements he made at
     his plea colloquy.


                                     -6-
J-S11021-22


                                      *        *   *

       A defendant who elects to plead guilty has a duty to answer
       questions truthfully. We cannot permit a defendant to postpone
       the final disposition of his case by lying to the court and later
       alleging that his lies were induced by the prompting of counsel.

Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super. 2011)

(citations omitted). “The law does not require that the defendant be pleased

with the outcome of his decision to enter a plea of guilty: All that is required

is that his decision to plead guilty be knowingly, voluntarily, and intelligently

made.” Commonwealth v. Timchak, 69 A.3d 765, 770 (Pa. Super. 2013)

(internal citations and brackets omitted).

       First, Appellant argues that plea counsel was ineffective for failing to

consult with him regarding evidence against him or any defenses or strategies.

See Appellant’s Brief at 12.         Second, Appellant argues that plea counsel

“pressured him with the threat that he would withdraw if [Appellant] did not

plead guilty[.]”    Id. at 13     Such arguments directly contradict Appellant’s

statements within his oral and written guilty plea colloquies attesting to his

thorough discussions with counsel, understanding of the charges and terms of

his plea agreement, admission to the factual and evidentiary basis for the

plea, satisfaction with counsel’s services, voluntary entrance of the guilty plea,

and denial that he was threatened, forced, or coerced to enter his guilty plea.5

____________________________________________


5 Moreover, we note that on April 15, 2019, the trial court prohibited plea
counsel from giving Appellant copies of certain evidence due to Appellant’s
(Footnote Continued Next Page)


                                           -7-
J-S11021-22


See Guilty Plea Explanation of Defendant’s Rights, 10/2/19, at 2, 5, 8, and

9-10; N.T. Guilty Plea and Sentencing, 10/2/19, at 6-7, 11, 15, and 16.

Appellant is bound by his prior statements, thus his contrary arguments must

fail. Yeomans, supra.

       Because Appellant is bound by his statements within his written and oral

colloquies, and because Appellant’s sole arguments before this Court

improperly seek only to contradict those statements made under oath, we

conclude that Appellant failed to raise any issue of material fact that would

warrant an evidentiary hearing. Maddrey, supra. Accordingly, the PCRA

court did not abuse its discretion in dismissing Appellant’s PCRA petition

without an evidentiary hearing.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2022




____________________________________________


dissemination of that evidence over social media in his efforts to intimidate
the witnesses against him. See Trial Court Order, 4/15/19. Appellant cannot
now claim that plea counsel was ineffective for the consequence of his own
bad faith acts, i.e., that he never received copies of evidence prohibited from
his view by the trial court.

                                           -8-
J-S11021-22




              -9-